Citation Nr: 0428638	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-11 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for encephalitis.

2.  Entitlement to service connection for neurocognitive 
disorder and major depression, claimed as organic brain 
syndrome.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 1998 and August 1998 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Nashville, Tennessee (the RO).

Procedural history

The veteran served on active duty from November 1957 to May 
1977.

In May 1997, the veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension, in which he 
requested service connection for various disabilities.  In a 
March 1998 rating decision, the RO adjudicated those claims 
and, in pertinent part, denied claims of entitlement to 
service connection for encephalitis and organic brain 
syndrome.  In August 1998, following the receipt of 
additional evidence, the RO again denied those claims.  The 
veteran indicated disagreement with that denial and, 
following issuance of a statement of the case, perfected his 
appeal in May 2000 with the submission of a substantive 
appeal (VA Form 9).  
A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in April 2002.  A transcript of that 
hearing is associated with the veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

As noted above, the veteran is seeking service connection for 
encephalitis, and for a neurocognitive disorder and major 
depression, claimed as organic brain syndrome.  He 
specifically alleges that during service he began suffering 
symptoms of the stroke that ultimately caused these 
disabilities.  After having reviewed the VA claims folder, 
the Board believes that a remand of these issues is necessary 
for the reasons set forth below.

Following receipt of the veteran's claim at the Board, the 
Board determined that additional development of the evidence, 
in the form of an independent medical evaluation (IME), would 
be of assistance to the Board in its review of the veteran's 
claims.  See 38 U.S.C.A. § 7109 (West 2002).  The Board 
accordingly solicited an opinion from a physician who was a 
specialist in neurology; the resulting June 2004 IME opinion 
has been associated with the veteran's VA claims folder.
 
After the IME opinion was obtained by the Board, the United 
States Court of Appeals for Veterans Claims (the Court) held 
that, while the Board has the authority to obtain medical 
opinions pursuant to 38 U.S.C. § 7109 and 38 C.F.R. § 20.901, 
the Board may not consider such additional evidence without 
remanding a claim to the agency of original jurisdiction 
(AOJ) for initial consideration of the evidence or obtaining 
a waiver of such AOJ review from the claimant.  See Padgett 
v. Principi, No. 02-2259 (U.S. Vet. App. July 9, 2004) 
[Padgett I].  However, in September 2004, the Court withdrew 
that opinion, and referred the matter to the full Court for 
disposition.  Padgett v. Principi, No. 02-2259 (U.S. Vet. 
App. Sept. 14, 2004, per curiam) [Padgett II].  

In the interim, the Board sent a letter to the veteran and 
his representative dated September 2, 2004 which solicited 
his waiver of AOJ consideration.  In response to that letter, 
the veteran specifically declined to waive of agency of 
original jurisdiction consideration of the medical opinion, 
and requested instead that his appeal be remanded to the RO 
for initial review of the evidence obtained by the Board.

At this juncture, due to the withdrawal of Padgett I by the 
Court in Padgett II, it appears that the state of the law 
with respect to waivers is as it was prior to Padgett I.  
That is, AOJ consideration of IME opinions obtained by the 
Board is not necessary.  However, it is obvious that this 
question has not been ultimately settled.  Although it 
appears that veteran's refusal to waive RO jurisdiction is 
not currently binding on the Board, discretion appears to 
dictate that the case be returned to the AOJ. 

The Board further notes that the veteran, at his personal 
hearing, indicated that he is in receipt of Social Security 
disability benefits.  The records pertaining to the award of 
those benefits must be obtained.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) [Social Security records are pertinent 
to veteran's claim; VA failed in its duty to assist veteran 
in developing facts pertinent to his claim by failing to 
obtain Social Security records after receiving actual notice 
that veteran was receiving Social Security Administration 
disability benefits].

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The RO should request that the 
veteran furnish legible copies of all 
medical evidence and administrative 
decisions compiled pursuant to a 
determination by the Social Security 
Administration to award him disability 
benefits.  In the alternative, the RO 
should request that the Social Security 
Administration furnish all such records.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
veteran's claims.  VBA must consider all 
evidence of record, to include but not 
limited to the independent medical 
opinion solicited by the Board, an 
October 1998 medical record submitted by 
the veteran at his personal hearing, the 
transcript of that hearing, and all 
records obtained pursuant to the 
development requested herein.  If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




